DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Below is the Final Action on the Merits for claims 1 – 3 and 6 – 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 – 8, 10 – 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegner et al. (U.S. Patent Publication No. 2011/0078868 A1).
Regarding Independent Claim 1, Wegner teaches a windshield wiper assembly, comprising: a wiper blade (Paragraph [0024]); an output shaft (wiper shaft, 6 with annular section, 30) comprising an exterior surface (Fig. 3) supported for rotation about a rotation axis (Fig. 1), wherein the wiper blade is fixed in rotation relative to the output shaft (6/30; Paragraph [0028]); a faceplate (elevation, 11) defining defines a shaft aperture (14; Paragraph [0024]) with an interior diameter through which the output shaft (6/30) extends such that the exterior surface tightly fits within the interior diameter (Paragraph [0024]; Fig. 3) and a keyway (slot, 26) that extends radially 
Regarding Claim 6, Wegner teaches the windshield wiper assembly wherein the faceplate (11) has a shield portion (13), wherein the shield portion (13) axially overlaps the stop member (29) along the rotation axis (Fig. 3).  
Regarding Claim 7, Wegner teaches the windshield wiper assembly wherein the keyway (26) is circumferentially bounded by a first limit (first counterstop, 23) and a second limit (second counterstop, 25) corresponding to the predetermined sweep range (Fig. 3), wherein the stop member (29) is disposed between the first limit (23) and the second limit (25; Fig. 3).  
Regarding Claim 8, Wegner teaches the windshield wiper assembly wherein the first limit (23) and the second limit (25) define there between a circumferential span that is substantially equivalent to the predetermined sweep range of the wiper blade (Paragraph [0026]).  
 	Regarding Claim 10, Wegner teaches the windshield wiper assembly wherein the faceplate (11) defines a first fastener pattern (Annotated Fig. 2) and a second fastener pattern (9), the first fastener pattern (Annotated Fig. 2) is defined radially outward of the keyway (26), the second fastener pattern (9) is arranged radially outward of the first fastener pattern (Annotated Fig. 2).  

    PNG
    media_image1.png
    356
    584
    media_image1.png
    Greyscale

Regarding Claim 11, Wegner teaches the windshield wiper assembly further comprising a reduction gearbox (gear mechanism, 5) connected to the output shaft (6; Paragraphs [0006] and [0022]).  
Regarding Independent Claim 19, Wegner teaches a method of controlling sweep of a windshield wiper, comprising: a windshield wiper assembly including a wiper blade (Paragraph [0024]); an output shaft (wiper shaft, 6/30) comprising an exterior surface supported for rotation about a rotation axis (Fig. 1), the wiper blade is fixed in rotation relative to the output shaft (6; Paragraph [0024]); a faceplate (elevation, 11) defining defines a shaft aperture (14; Paragraph [0024]) with an interior diameter through which the output shaft (6/30) extends such that the exterior surface tightly fits within the interior diameter (Paragraph [0024]; Fig. 3) and a keyway (slot, 26) that extends radially outwardly from an exterior diameter of the shaft aperture (14) to bound the shaft aperture and a stop member (component, 29; Fig. 4) arranged axially along the output shaft (6) and extending radially from the exterior surface of the output shaft (6) to traverse the shaft aperture (14) and extend to within the keyway (26), the stop member (29) fixed in rotation relative to the output shaft (6), an output shaft (6) supported for rotation about a rotation axis (Fig. 3), wherein the wiper blade (Paragraph [0024]) is fixed in rotation relative to the output shaft  (6); sweeping the windshield wiper within a predetermined sweep range by rotating the output shaft about the rotation axis; and limiting rotation of output shaft beyond the predetermined sweep range with the stop member (26; Paragraphs [0024] and [0029]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner et al. (U.S. Patent Publication No. 2011/0078868 A1).
Regarding Claim 2, Wegner teaches all of the elements of claim 1 as discussed above. 
Wegner further teaches a stop member (29) received within the slot (26) defined in the output shaft (Fig. 3).
Wegner does not explicitly teach the wiper assembly wherein the stop member includes a woodruff key, however, it would have been obvious to one having ordinary skill in the art before the 
Regarding Claim 3, Wegner teaches all of the elements of claim 1 as discussed above. 
Wegner does not explicitly teach the wiper assembly herein the stop member is fixed to the output shaft by a weld or braze, however, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.
 Regarding Claim 9, Wegner teaches all of the elements of claim 7 as discussed above. 
Wegner does not explicitly teach the windshield wiper assembly wherein the first limit and the second limit define there between a circumferential span greater than the predetermined sweep range of the wiper blade, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first limit and the second limit define there between a circumferential span greater than the predetermined sweep range of the wiper blade, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 12 – 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner et al. (U.S. Patent Publication No. 2011/0078868 A1) in view of Moein (U.S. Patent Publication No. 2003/0213087).
Regarding Claim 12, Wegner teaches all of the elements of claim 1 as discussed above. 
Wegner further teaches the windshield wiper assembly further comprising motor (drive motor, 3) coupled to the output shaft (6).  
Wegner does not explicitly teach the windshield wiper assembly comprising a brushless direct current motor coupled to the output shaft.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assemble of Wegner to further include a brushless direct current motor, as taught by Moein since it has been held to be within the general skill of a worker in the art to select a known component on the basis of its suitability for the intended use of the device.
Regarding Claim 13, Wegner, as modified, teaches all of the elements of claim 12 as discussed above. 
Wegner does not teach the windshield wiper assembly further comprising a reversing circuit operably connected to the brushless direct current motor.  
Moein, however, teaches the windshield wiper assembly further comprising a reversing circuit (Paragraph [0046]) operably connected to the brushless direct current motor (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assemble of Wegner to further include a reversing circuit operably connected to the brushless direct current motor, as taught by Moein, to provide a device where the direction and the speed of the output shaft can be determined.
Regarding Claim 14, Wegner, as modified, teaches all of the elements of claim 12 as discussed above. 
Wegner does not teach the windshield wiper assembly further comprising a current sensor coupled to the brushless direct current electric motor for detecting current flow through the brushless direct current electric motor.  
Moein, however, teaches the windshield wiper assembly further comprising a current sensor (168) coupled to the brushless direct current electric motor (12; Figs. 3 and 7A) for detecting current flow through the brushless direct current electric motor (12; Paragraph [0056])).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assemble of Wegner to further include a current sensor coupled to the brushless direct current electric motor for detecting current flow through the brushless direct current 
Regarding Claim 15, Wegner, as modified, teaches all of the elements of claim 12 as discussed above. 
Wegner does not teach the windshield wiper assembly further comprising a controller operably connected to the brushless direct current electric motor and configured to: drive the wiper blade through the predetermined sweep range by rotating the output shaft about the rotation axis, and limit rotation of the output shaft beyond the predetermined sweep range according to current flow through the brushless direct current electric motor.  
Moein, however, teaches the windshield wiper assembly further comprising a controller (microprocessor, 174) operably connected to the brushless direct current electric motor (12; Figs. 3 and 7A) and configured to: drive the wiper blade through the predetermined sweep range by rotating the output shaft about the rotation axis, and limit rotation of the output shaft beyond the predetermined sweep range according to current flow through the brushless direct current electric motor (12; Paragraph [0052]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assemble of Wegner to further include a controller, as taught by Moein, to provide a device which achieves position sensing such that the wiper arm position is known regardless of rotation and such that the detected arm position is not lost during power loss or loss of motion.
Regarding Claim 17, Wegner teaches a windshield wiper system, comprising: a windshield wiper assembly of claim 1; a faceplate (11) defining a keyway (26), wherein the stop member (29) is disposed within the keyway (26) and is radially overlapped by the faceplate (11) and a motor (3) operably connected to the output shaft (6) of the windshield wiper assembly (Fig. 3)
Wegner does not teach a brushless direct current motor operably connected to the output shaft of the windshield wiper assembly; and a controller operably connected to the output shaft and responsive to instructions recorded on a memory to: sweep the windshield wiper within a predetermined sweep range 
Moein, however, teaches a brushless direct current motor (12) operably connected to the output shaft (88) of the windshield wiper assembly; and a controller (microprocessor, 174) operably connected to the output shaft (88; Figs. 3 and 7A) and responsive to instructions recorded on a memory to: sweep the windshield wiper within a predetermined sweep range by rotating the output shaft about the rotation axis; and limit rotation of output shaft beyond the predetermined sweep range with the stop member (Paragraph [0055]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assemble of Wegner to further include a brushless direct current motor operably connected to the output shaft of the windshield wiper assembly; and a controller operably connected to the output shaft and responsive to instructions recorded on a memory to: sweep the windshield wiper within a predetermined sweep range by rotating the output shaft about the rotation axis; and limit rotation of output shaft beyond the predetermined sweep range with the stop member, as taught by Moein, to provide a device which achieves position sensing such that the wiper arm position is known regardless of rotation and such that the detected arm position is not lost during power loss or loss of motion.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wegner et al. (U.S. Patent Publication No. 2011/0078868 A1) in view of Willey (U.S. Patent Publication No. 2009/0108788 A1).
Regarding Claim 16, Wegner teaches all of the elements of claim 1 as discussed above.
Wegner further teaches a windshield; a windshield wiper assembly of claim 1, wherein the wiper blade is slidably disposed on the windshield for movement through the predetermined sweep range (Paragraphs [0024] and [0029]).  
Wegner does not teach an aircraft, comprising: an airframe supporting a windshield; a windshield wiper assembly supported by the airframe, and an external structure located on the airframe within a rotary span of the wiper blade and outside of the predetermined sweep range.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assemble of Wegner to further include an airframe supporting a windshield; a windshield wiper assembly supported by the airframe, and an external structure located on the airframe within a rotary span of the wiper blade and outside of the predetermined sweep range, as taught by Willey, since it has been held to be within the general skill of a worker in the art to select a known component on the basis of its suitability for the intended use of the device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wegner et al. (U.S. Patent Publication No. 2011/0078868 A1) in view of Moein (U.S. Patent Publication No. 2003/0213087) and Shimoie (JP 2008 296790 A).
Regarding Claim 18, Wegner, as modified, teaches all of the elements of claim 17 as discussed above.
Wegner does not teach the windshield wiper system further comprising: a brushless direct current motor operably connected to the output shaft of the windshield wiper assembly; a reversing circuit connected to the brushless direct current motor; and a current sensor coupled to the brushless direct current motor; wherein the instructions further cause the controller to: receive a measurement of current flow through the brushless direct current motor; compare the current measurement to a predetermined current limit; reverse current flow through the reversing circuit when the current measurement is below the predetermined current limit; and remove current from the brushless direct current motor when the current measurement is above the predetermined current limit.  
Shimoie, however, teaches a brushless direct current motor (2; Paragraph [0057]) operably connected to the output shaft (motor shaft, 8) of the windshield wiper assembly; a reversing circuit connected to the brushless direct current motor (Paragraph [0046]); and a current sensor (Paragraph [0006]) coupled to the brushless direct current motor (2); wherein the instructions further cause the controller to: receive a measurement of current flow through the brushless direct current motor; compare 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assemble of Wegner to further include a brushless direct current motor operably connected to the output shaft of the windshield wiper assembly; a reversing circuit connected to the brushless direct current motor; and a current sensor coupled to the brushless direct current motor; wherein the instructions further cause the controller to: receive a measurement of current flow through the brushless direct current motor; compare the current measurement to a predetermined current limit; reverse current flow through the reversing circuit when the current measurement is below the predetermined current limit; and remove current from the brushless direct current motor when the current measurement is above the predetermined current limit, as taught by Shimoie, to more effectively prevent the current from increasing due to the locking of the motor and causing a voltage drop in the power supply system of the vehicle.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wegner et al. (U.S. Patent Publication No. 2011/0078868 A1) in view of Shimoie (JP 2008 296790 A)..
Regarding Claim 20, Wegner teaches all of the elements of claim 19 as discussed above.
Wegner does not teach the method further comprising: receiving a current measurement; comparing the current measurement to a predetermined current limit; reversing current flow when the current measurement is below the predetermined current limit; and removing power when the current measurement is above the predetermined current limit.
Shimoie, however, teaches receiving a current measurement; comparing the current measurement to a predetermined current limit; reversing current flow when the current measurement is below the predetermined current limit; and removing power when the current measurement is above the predetermined current limit (Paragraphs [0031], [0037] and [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assemble of Wegner to further include receiving a current .
Response to Arguments
Applicant's arguments filed September 15, 2021 in regards to rejected claims 1 – 3 and 6 – 20  under 35 U.S.C 103 have been fully considered but they are not  persuasive; therefore the rejection has been maintained.
Applicant argues that Wegner fails to teach a shaft that tightly fits an interior of the opening. 
Examiner respectfully disagrees. Wegner teaches a shaft, with an annular section, 30 that fits tightly into the opening 14 of the face plate.
Applicant's arguments filed September 15, 2021 in regards to amended claims 1 – 3 and 6 – 20  under 35 U.S.C 103 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  Wegner remains applicable to teaching the structural limitations of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/KATINA N. HENSON/Examiner, Art Unit 3723